Citation Nr: 0336816	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to November 25, 
1996 for the award of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 25, 
1996 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969.  His service included combat duty in Vietnam.

By a decision entered in August 2000, the RO implemented a 
September 1999 Board decision granting service connection for 
PTSD.  In doing so, the RO assigned a 70 percent evaluation 
for the disorder, effective from November 25, 1996.  The RO 
also granted TDIU from that date.  The RO notified the 
veteran of its decision, and he filed a notice of 
disagreement (NOD) in January 2001, challenging the effective 
date of the awards.  He withdrew the NOD in February 2001, 
after a conference with a Decision Review Officer, but in 
August 2001 submitted additional evidence and requested that 
the RO "reconsider" the matter.  The RO then entered a new 
decision in July 2002, denying the earlier effective date 
claims.  Thereafter, the veteran filed an NOD in July 2002; 
the RO furnished him a statement of the case (SOC) in 
November 2002; and he submitted a substantive appeal in 
December 2002.

In March 2003, the veteran executed a new VA Form 21-22 
(Appointment of Veterans Service Organization As Claimant's 
Representative) in favor of Disabled American Veterans.  That 
had the effect of revoking his prior appointment in favor of 
the Puerto Rico Public Advocate for Veterans Affairs.  See 
38 C.F.R. § 20.607 (2003).


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies to earlier effective date claims, and 
that it requires VA to notify the claimant that evidence of 
an earlier filed claim is necessary to substantiate the 
claim.  Huston v. Principi, 17 Vet. App. 195, 202-03 (2003).

In the present case, the veteran has not been furnished a 
VCAA notice letter in connection with the matters here on 
appeal.  Accordingly, and because the Board's regulatory 
authority to issue such letters has been invalidated, see 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), a remand is required for corrective 
action.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should issue the veteran and 
his representative (now Disabled American 
Veterans) a VCAA notice letter in 
connection with the claims on appeal.  
They should be notified of any information 
and medical or lay evidence that is 
necessary to substantiate the claim, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, if any, VA 
will attempt to obtain on his behalf.  As 
suggested by the Court in Huston, the 
notice should contain language informing 
the veteran that in order to substantiate 
his claim for an earlier effective date 
for the award of service connection for 
PTSD, he needs to submit evidence 
demonstrating that he filed a formal or 
informal application to reopen the claim 
sometime after July 31, 1996 (when the 
Board previously denied that claim) and 
before November 25, 1996 (the currently 
assigned effective date).  The notice 
should also contain language informing him 
that in order to substantiate his claim 
for an earlier effective date for the 
award of TDIU, he needs to submit evidence 
demonstrating that he filed a formal or 
informal claim for TDIU sometime after 
March 20, 1992 (when his March 1991 
informal claim for TDIU was effectively 
abandoned; see 38 C.F.R. § 3.158) and 
before November 25, 1996 (the currently 
assigned effective date).  The veteran and 
his representative should be informed that 
they have one year within which to supply 
the required information and evidence.

2.  After the above development has been 
completed, the RO should take adjudicatory 
action on the claims here at issue.  If 
any benefit sought remains denied, a 
supplemental SOC (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


